Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 12, 14, 18, 24, 29, 30, 34, 47, 52, 54, 61, 62, 65, 66, 74, 77, 78 and 83 are pending in the application.

Election/Restrictions
Applicant's election with traverse of Group I,
Group I, claims 1, 2, 12, 14, 18, 24, 29, 30, 34, 47, 52, 54, 61, 62, 65, 66, 74 and 77, drawn to products of Formula I, Formula II and Formula III,

    PNG
    media_image1.png
    146
    576
    media_image1.png
    Greyscale
,
and the species of Compound JC049, found on page 61 of the specification (reproduced below),

    PNG
    media_image2.png
    212
    337
    media_image2.png
    Greyscale
,
in the reply filed on February 28, 2022 is acknowledged.  The traversal is on the ground(s) that the non-elected invention of Group II is drawn to a method of using the compounds of elected Group I.  Applicant argues that since Group I and Group II are drawn to a product and a process of using said product, Groups I and II possess unity of invention and should be examined in unison.  
Applicant’s arguments have been considered.  The inventions of Group I and Group II have been found to lack unity of invention because the technical feature of a six-membered saturated ring is not a special technical feature as it does not make a contribution over the prior art.  See the discussion on pages 8-9 of the Restriction Requirement dated October 27, 2021 and also the cited anticipatory prior art below.  

The requirement is still deemed proper and is therefore made FINAL.


  	Applicant’s claimed compound genus has three different formulae and a number of variables and their permutations and combinations result in a vast number of compounds that are generically claimed.  In an attempt to search and examine the full scope of compounds embraced by elected Group I, 4,400 Chemical Abstract Registry numbers were recovered in one database search alone. Therefore, the compounds of elected Group I will be examined according to 
MPEP 803.02.
The claims within elected Group I have been searched and examined to the extent that they are 
The subject matter of the expanded search thus far, inclusive of the elected species of Compound JC049, is as follows:
a compound of Formula I, 

    PNG
    media_image3.png
    141
    156
    media_image3.png
    Greyscale
,
wherein X is C=O;
R1 is aryl, which can be substituted 
(see definition of “aryl” on page 31 of specification);
R2 is aryl, which can be substituted
	(see definition of “aryl” on page 31 of specification);
R4 is hydrogen, alkyl, alkenyl, C(O)aryl, 

in which the “alkyl” and “aryl” can be 
substituted (see definition of “alkyl” and “aryl” on pages 30 
and 31 of specification);
and all other variables are as defined.

Subject matter embraced by the above identified search are claims 1, 2, 12, 14, 29, 30, 34, 74 and 77.


Subject matter not embraced by the above identified search and examination and Claims 18, 24, 47, 52, 54, 61, 62, 65, 66, 78 and 83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 28, 2022.



Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on August 5, 2020 and October 21, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claim 1 is objected to because of the following informalities:  on line 1 of claim 1, an “or” should be added before “Formula III:”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 12, 14, 29, 74 and 77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	Song et al. (CN 103936667 A) - who disclose, for instance, Embodiment 49 (page 14 of provided English translation) and Embodiment 85 (page 17 of provided English translation), respectively, and disclose pharmaceutical compositions comprising his compounds together with the th Edition, 2009, pages 238-240},
Embodiment 49

    PNG
    media_image4.png
    235
    347
    media_image4.png
    Greyscale

{a compound of Formula I, 
    PNG
    media_image3.png
    141
    156
    media_image3.png
    Greyscale
, 
wherein X=C=O; R1=3,4-difluorophenyl; R2=3,4-difluorophenyl; and R4 = C(O)Oethyl}

Embodiment 85

    PNG
    media_image5.png
    140
    387
    media_image5.png
    Greyscale


    PNG
    media_image3.png
    141
    156
    media_image3.png
    Greyscale
, 
wherein X=C=O; R1=3,4-difluorophenyl; R2=3,4-difluorophenyl; and R4 =hydrogen or see the next to the last compound claimed in instant claim 74};


	b)	Huber et al. {Monatshefte fuer Chemie (2015), 146(6), 973-981} - who disclose, for instance, Compound 11a in Scheme 2 on page 976,

    PNG
    media_image6.png
    234
    359
    media_image6.png
    Greyscale

{a compound of Formula I, 
    PNG
    media_image3.png
    141
    156
    media_image3.png
    Greyscale
, 
wherein X=C=O; R1=phenyl; R2=phenyl; and 
R4 =substituted alkyl or see the 10th compound claimed in instant claim 74};   or

Roden et al. {WO 2014/182744 A1} - who disclose, for instance, Compounds RA190 and RA190Acr on pages 45 and 47, respectively, and disclose pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable excipients {paragraph [009] on page 3} as evidenced by Rowe et al. {Handbook of Pharmaceutical Excipients. London: Pharmaceutical Press, 6th Edition, 2009, pages 766-770},

    PNG
    media_image7.png
    220
    744
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    106
    739
    media_image8.png
    Greyscale



of Formula I, 
    PNG
    media_image3.png
    141
    156
    media_image3.png
    Greyscale
, 
wherein X=C=O; R1=3,4-dichlorophenyl; R2=3,4-dichlorophenyl; and R4 =C(O)alkyl wherein the alkyl is substituted with a basic amino substituent}


    PNG
    media_image9.png
    195
    477
    media_image9.png
    Greyscale

{a compound of Formula I, 
    PNG
    media_image3.png
    141
    156
    media_image3.png
    Greyscale
, 
wherein X=C=O; R1=3,4-dichlorophenyl; R2=3,4-dichlorophenyl; and R4 =C(O)alkyl wherein the alkyl is substituted with an amido and an alkenyl}.

Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention.  Song et al. disclose pharmaceutical .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 1, 2, 12, 14, 29, 30, 34 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Roden et al. {WO 2014/182744 A1} and especially in view of the teachings in Rowe et al. {Handbook of Pharmaceutical Excipients. London: Pharmaceutical Press, 6th Edition, 2009, pages 766-770}.
Determination of the scope and content of the prior art (MPEP §2141.01)
Applicant claims compounds of Formula I,

    PNG
    media_image3.png
    141
    156
    media_image3.png
    Greyscale
,
wherein X can represent C=O; 
R1 can represent an unsubstituted or substituted 
phenyl; 
R2 can represent an unsubstituted or substituted 
phenyl;   and 
R4 can represent C(O)alkyl, which alkyl can be 
unsubstituted or substituted.  

Rogan et al. {see entire document; particularly pages 3, 35, 36, 45, 47 and 66; claim 6 on page 66; and especially Compounds RA190 (page 45) and RA190Acr (page 47)} teach and claim compounds of the formula, 

    PNG
    media_image10.png
    233
    233
    media_image10.png
    Greyscale

wherein 
A can represent an unsubstituted phenyl or 
a phenyl substituted with 1-5 substituents such 
as halogen;
	X can represent amino;
Y can represent oxygen; and
Z can represent benzyl;

that are either structurally the same as (see above 102 rejections) or structurally similar to the instant claimed compounds.  

    PNG
    media_image7.png
    220
    744
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    106
    739
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    195
    477
    media_image9.png
    Greyscale

Roden et al. teach pharmaceutical compositions comprising his compounds and water, a known pharmaceutically acceptable excipient as evidenced by Rowe et al. on pages 766-770.  
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between some of the compounds of Roden et al. and the compounds instantly claimed is that some of the instant claimed compounds are generically described in the prior art.
	Additionally, the only difference between Compounds RA190 and RA190Acr in Roden et al. and the compounds claimed in instant claims 14, 29, 30 and 34 is that of positional isomerism.  The chlorine atoms are attached to the phenyl ring at the 3,4-positions in Compounds RA190 and RA190Acr in Roden et al. whereas Formula Ic versus 3,5-dichlorophenyl instantly claimed).
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., proteasome inhibitor).
Position isomers are a basic form of close “structural isomers.”  MPEP 2144.09(II), first paragraph, states the following:
II.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 

It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The positional isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to prepare products embraced by Roden et al. or positional isomers thereof.  A person of ordinary skill in the art would have been motivated to prepare products embraced by Roden et al. or positional isomers thereof to arrive at the instant claimed products with the expectation of obtaining additional beneficial products which would be useful as proteasome inhibitors.  The instant claimed invention would have been suggested to one skilled in the art and 


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.



Allowable Subject Matter
	The elected species of Compound JC049 is allowable over the prior art of record.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



March 10, 2022
Book XXVI, page 281